   Exhibit 10.1


FIRST AMENDMENT TO EMPLOYMENT LETTER AGREEMENT
 
This First Amendment (this “Amendment”) to that certain Employment Letter
Agreement dated May 12, 2017 (the “Agreement”), by and between Francois Michelon
(the “Employee”) and ENDRA Life Sciences Inc. (the “Company”), is effective
December 27, 2019.
 
WHEREAS, the parties desire to amend the Agreement as set forth herein;
 
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Amendment and the Agreement, and other good and valuable consideration,
the receipt and legal sufficiency of which are hereby acknowledged, the parties
agree as follows:
 
AGREEMENT
 
A. Effect of Amendment. This Amendment amends the Agreement. Except as provided
in this Amendment, all of the terms and conditions of the Agreement remain in
full force and effect.
 
B.           Section 2. Section 2 is deleted in its entirety and replaced with
the following:
 
2.           Term. Your employment pursuant to this Agreement shall continue
until terminated as provided in Section 8 below.
 
C.           Section 9. Section 9 is deleted in its entirety and replaced with
the following:
 
9.           Certain Payments upon Separation from Service. If you are
terminated by the Company without Cause (as defined in the Plan) or for Good
Reason (as defined below), then, contingent upon your execution, delivery and
non-revocation of a release in form and substance satisfactory to the Company
and consistent with the Company’s standard release agreement, which contains a
full release of all claims against the Company and certain other provisions (the
“Release Agreement”), including a reaffirmation of the covenants in your
Confidential Information, Assignment of Inventions, and Non-Solicitation
Agreement, you will be entitled to (i) 12 months’ (or 24 months’ if such
Separation from Service occurs within one year following a Change in Control)
continuation of your current base salary and (ii) a lump sum payment equal to 12
months (or 24 months if such Separation from Service occurs within one year
following a Change in Control) of COBRA premiums based on the terms of Company’s
group health plan and your coverage under such plan as of the date of your
Separation from Service (regardless of any COBRA election actually made by you
or the actual COBRA coverage period under the Company’s group health plan). The
Company’s obligations under this paragraph are subject to the requirements and
time periods set forth in this paragraph and in the Release Agreement. Prior to
receiving the payments described in this paragraph, you must execute the Release
Agreement on or before the date 21 days (or such longer period to the extent
required by law) after your Separation from Service. If you fail to timely
execute and remit the Release Agreement, you waive any right to the payments
provided under this paragraph. Payments under this paragraph will commence
within 15 days of your execution and delivery of the Release Agreement, provided
that you do not revoke the Release Agreement. Your rights following a Separation
from Service under the terms of any Company plan, whether tax-qualified or not,
that are not specifically addressed in this letter agreement, will be subject to
the terms of such plan, and this letter agreement will have no effect upon such
terms except as specifically provided herein. Except as specifically provided in
this paragraph, you will not have any further rights to compensation under this
letter agreement following your Separation from Service. “Good Reason” shall
mean, in the context of your resignation, a resignation that occurs within
thirty (30) days following the occurrence, without your written consent of one
or more of the following events: (i) any adverse change in your base salary then
in effect; or (ii) a significant reduction of your responsibilities relative to
your responsibilities in effect immediately prior to such reduction; provided,
however, that “Good Reason” shall not be deemed to exist hereunder if such
change in base salary or reduction of responsibilities occurs in connection with
(x) changes or reductions generally applicable to the Company’s management
group, (y) your engagement in any action or any inaction that would otherwise
enable the Company to terminate you for Cause.
 
D.           Entire Agreement.  This Amendment and the Agreement together
constitute the entire agreement between the parties with respect to the subject
matter hereof and merge all prior and contemporaneous communications regarding
the same subject matter. They may not be further modified except by a written
agreement executed by the parties.
 
IN WITNESS WHEREOF, the parties, intending to be legally bound thereby, have
executed this Amendment as of the date first set forth above.
 
EMPLOYEE
ENDRA LIFE SCIENCES INC.
 
 
By: /s/ Francois Michelon
Name: Francois Michelon
By: _/s/ David Wells
Name: David Wells
Title: Chief Financial Officer

 

 
 
 
